     Case 2:19-cv-01027-JAM-CKD Document 39 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                           No. 2:19-cv-1027 JAM CKD P
12                        Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    B. SMITH, et al.,
15                        Defendants.
16

17           On September 9, 2020, the district court judge assigned to this case ordered that plaintiff

18   pay the $400 filing fee for this action within 14 days. Plaintiff has not paid the filing fee.

19           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

20   prejudice.

21           These findings and recommendations are submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

23   after being served with these findings and recommendations, plaintiff may file written objections

24   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

25   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

26   /////

27   /////

28   /////
                                                         1
     Case 2:19-cv-01027-JAM-CKD Document 39 Filed 09/29/20 Page 2 of 2

 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: September 29, 2020
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     cruz1027.fee
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
